Title: From Alexander Hamilton to James McHenry, 22 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York Oct. 22d. ‘99
          
          I have just received a letter from the Paymaster General inclosing one from Lt. Wm. C. Rogers declining the appointment of Pay master to the Cavalry. I would I have therefore the honor to propose that Lt. Simmons may be appointed in his place—
          With great respect &c—
          Secy. of War
        